                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


IN RE:                                                  Case No. 20-51066-MAR

HENRY FORD VILLAGE, INC.,                               Chapter 11

     Debtor.                      Honorable Mark A. Randon
________________________________/

  ORDER (I) ESTABLISHING DEADLINES FOR FILING PROOFS OF
 CLAIM, INCLUDING REQUESTS FOR PAYMENT UNDER SECTION
503(b)(9); (II) APPROVING THE FORM OF AND MANNER FOR FILING
PROOFS OF CLAIM, INCLUDING SECTION 503(b)(9) REQUESTS; AND
                (III) APPROVING NOTICE OF BAR DATES
         Upon the motion (the “Motion”)1 of the Debtor for entry of an order (this “Bar

Date Order”) (a) approving the Bar Dates, the Proof of Claim Form, and the Bar Date

Notice, all as more fully set forth in the Motion, and (b) granting related relief; and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that it may enter a final order consistent with Article III of the


1
  Capitalized terms used but not defined herein shall have the meanings ascribed to
such terms in the Motion. Except as otherwise defined herein and in the Motion, all
terms specifically defined in the Bankruptcy Code shall have those meanings given
to them by the Bankruptcy Code. As specifically, as used herein: (a) the term “claim”
has the meaning given to it in section 101(5) of the Bankruptcy Code; (b) the term
“entity” has the meaning given to it in section 101(15) of the Bankruptcy Code; (c)
the term “governmental unit” has the meaning given to it in section 101(27) of the
Bankruptcy Code; and (d) the term “person” has the meaning given to it in section
101(41) of the Bankruptcy Code.

120951.000002 4814-9498-7736.1                      1
 20-51066-mar            Doc 241   Filed 01/22/21       Entered 01/22/21 10:39:08   Page 1 of 26
United States Constitution; and this Court having found that venue of this proceeding

and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests

of the Debtor’s estate, its creditors, and other parties in interest; and this Court having

found that the Debtor’s notice of the Motion and opportunity for a hearing on the

Motion were appropriate and no other notice need be provided; and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor,

it is HEREBY ORDERED THAT:

          1.       The Motion is granted as set forth in this Bar Date Order.

I.       The Bar Dates and Procedures for Filing Proofs of Claim.

          2.        Except in the cases of governmental units and certain other exceptions

explicitly set forth in this Bar Date Order, each entity that asserts a claim against the

Debtor that arose before the Petition Date, including requests for payment under

section 503(b)(9) of the Bankruptcy Code, shall be required to file an original,

written proof of claim (a “Proof of Claim”), substantially in the form attached hereto

as Exhibit A or Official Form 410.2


2
  Copies of Official Form 410 may be obtained by: (a) visiting the Debtor’s
restructuring website at: http://www.kccllc.net/hfv; and/or (b) visiting the U.S.
Courts website at: https://www.uscourts.gov/sites/default/files/form_b_410_0.pdf.

120951.000002 4814-9498-7736.1                      2
 20-51066-mar            Doc 241   Filed 01/22/21       Entered 01/22/21 10:39:08   Page 2 of 26
          3.        Except in the cases of governmental units and certain other exceptions

explicitly set forth in this Bar Date Order, all Proofs of Claim must be filed so that

they are actually received by KCC on or before April 22, 2021, at 5:00 p.m.,

prevailing Eastern Time (the “Claims Bar Date”), at the addresses and in the form

set forth herein.

          4.        The Claims Bar Date applies to all types of claims against the Debtor

that arose or are deemed to have arisen before the Petition Date, except for claims

specifically exempt from complying with the applicable Bar Dates (as defined herein)

as set forth in this Bar Date Order.

          5.        All governmental units holding claims (whether secured, unsecured

priority, or unsecured non-priority) that arose or are deemed to have arisen prior to the

Petition Date, including claims for unpaid taxes, whether such claims arise from

prepetition tax years or periods or prepetition transactions to which the Debtor was a

party, must file such Proofs of Claim so they are actually received by KCC on or before

September 7, 2021, at 5:00 p.m., prevailing Eastern Time (the “Governmental Bar

Date”), at the addresses and in the form set forth herein.

          6.        If the Debtor amends the Schedules after having given notice of the Bar

Dates, the Debtor shall give notice by first-class mail of any amendment to holders

of claims affected thereby, and the deadline for those holders to file Proofs of Claim,

if necessary, shall be the later of (a) the Claims Bar Date or the Governmental Bar


120951.000002 4814-9498-7736.1                      3
 20-51066-mar            Doc 241   Filed 01/22/21       Entered 01/22/21 10:39:08   Page 3 of 26
Date, as applicable, and (b) 5:00 p.m., prevailing Eastern Time, on the date that is

30 days from the date the notice of the Schedule amendment is mailed (or another

time period as may be fixed by the Court) (the “Amended Schedules Bar Date” and,

together with the Claims Bar Date, and the Governmental Bar Date, as applicable,

the “Bar Date” or “Bar Dates”).

          7.        All Proofs of Claim must be filed so as to be actually received by KCC

on or before the applicable Bar Date. If Proofs of Claim are not received by KCC on

or before the applicable Bar Date, except in the case of certain exceptions explicitly set

forth in this Bar Date Order, the holders of the underlying claims shall be barred from

asserting such claims against the Debtor and precluded from voting on any plans of

reorganization filed in this Chapter 11 Case and/or receiving distributions from the

Debtor on account of such claims in this Chapter 11 Case.

II.      Parties Exempted from the Bar Date.


          8.        The following categories of claimants shall not be required to file a

Proof of Claim by the Bar Date:

                   a.        any entity that already has filed a signed Proof of Claim against
                             the applicable Debtor with the clerk of the court or with KCC in
                             a form substantially similar to Official Form 410;
                   b.        any entity whose claim is listed on the Schedules if: (i) the claim
                             is not scheduled by the Debtor as “disputed,” “contingent,” or
                             “unliquidated”; and (ii) such entity agrees with the amount,
                             nature, and priority of the claim as set forth in the Schedules;



120951.000002 4814-9498-7736.1                        4
 20-51066-mar            Doc 241     Filed 01/22/21       Entered 01/22/21 10:39:08   Page 4 of 26
                   c.        any entity whose claim has previously been allowed by a final
                             order of the Court, including any claim allowed pursuant to any
                             order entered by this Court authorizing the use of cash collateral;

                   d.        any entity who is a party to executory contracts and unexpired
                             leases with the Debtor as of the Petition Date, including those
                             identified on the Debtor’s Schedule G, such as current residents
                             of the Debtor as of the Petition Date;
                   e.        any entity with a claim limited to the repayment of principal,
                             interest, applicable fees, premium, if any, costs and/or other
                             charges (a “Debt Claim”) on or under any bond or related
                             obligation issued by or for the benefit of the Debtor pursuant to
                             that certain Trust Indenture dated October 1, 2008 between The
                             Economic Development Corporation of the City of Dearborn and
                             UMB Bank, N.A., in its capacity as successor trustee (the “Bond
                             Trustee”), as amended and supplemented; provided however that
                             (i) the foregoing exclusion shall not apply to the Bond Trustee;
                             (ii) the Bond Trustee shall file such proofs of claim deemed
                             necessary and appropriate on or before the Bar Date with respect
                             to any Debt Claims; and (iii) any holder of a Debt Claim wishing
                             to assert a claim other than a Debt Claim shall be required to file
                             a proof of claim on or before the Bar Date, unless another
                             exception in this section applies. In addition, with respect to
                             claims filed by the Bond Trustee, the Bond Trustee need not
                             attach copies of the documents evidencing and/or securing the
                             claims; and
                   f.        any entity holding a claim allowable under sections 503(b) and
                             507(a)(2) of the Bankruptcy Code as an expense of
                             administration incurred in the ordinary course; provided that any
                             entity asserting a claim entitled to priority under section
                             503(b)(9) of the Bankruptcy Code must assert such claims by
                             filing a request for payment or a Proof of Claim on or prior to the
                             Claims Bar Date.

III.     Substantive Requirements of Proofs of Claim.

         9.        The following requirements shall apply with respect to filing and

preparing such Proof of Claim:

120951.000002 4814-9498-7736.1                        5
 20-51066-mar            Doc 241     Filed 01/22/21       Entered 01/22/21 10:39:08   Page 5 of 26
                   a.        Contents. Each Proof of Claim must: (i) be legible; (ii) include a
                             claim amount denominated in United States dollars; (iii) conform
                             substantially with the Proof of Claim Form provided by the
                             Debtor or Official Form 410; and (iv) be signed by the claimant
                             or by an authorized agent or legal representative of the claimant
                             on behalf of the claimant, whether such signature is an electronic
                             signature or is ink.
                   b.        Section 503(b)(9) Claim. Any Proof of Claim asserting a claim
                             entitled to priority under section 503(b)(9) of the Bankruptcy
                             Code must also: (i) include the value of the goods delivered to
                             and received by the Debtor in the 20 days prior to the Petition
                             Date; (ii) attach any documentation identifying the particular
                             invoices for which the 503(b)(9) claim is being asserted; and
                             (iii) attach documentation of any reclamation demand made to
                             the Debtor under section 546(c) of the Bankruptcy Code (if
                             applicable).
                   c.        Electronic Signatures Permitted. Proofs of Claim signed
                             electronically by the claimant or an authorized agent or legal
                             representative of the claimant shall be deemed acceptable for
                             purposes of claims administration. Copies of Proofs of Claim or
                             Proofs of Claim sent by facsimile or electronic mail will not be
                             accepted; however, Proofs of Claims may be submitted
                             electronically   through    the     interface   available     at:
                             http://www.kccllc.net/hfv.
                   d.        Supporting Documentation. Each Proof of Claim must include
                             supporting documentation in accordance with Bankruptcy Rules
                             3001(c) and 3001(d) except as otherwise provided herein.
                   e.        Timely Service. Each Proof of Claim must be filed, including
                             supporting documentation, and actually received by KCC by
                             either (a) electronic submission through the interface available at
                             http://www.kccllc.net/hfv or (b) non-electronic means, such as
                             U.S. Mail or other hand delivery system, to the following
                             address:




120951.000002 4814-9498-7736.1                        6
 20-51066-mar            Doc 241     Filed 01/22/21       Entered 01/22/21 10:39:08   Page 6 of 26
                                              Henry Ford Village, Inc.
                                             Claims Processing Center
                                      c/o Kurtzman Carson Consultants LLC
                                       222 N. Pacific Coast Hwy., Suite 300
                                           El Segundo, California 90245

                            PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                            ELECTRONIC MAIL WILL NOT BE ACCEPTED.

                   f.        Receipt of Service. Claimants wishing to receive
                             acknowledgment that their Proofs of Claim were received by
                             KCC must submit (i) a copy of the Proof of Claim Form (in
                             addition to the original Proof of Claim Form sent to KCC) and
                             (ii) a self-addressed, stamped envelope.
IV.       Procedures for Providing Notice of the Bar Date.

         10.       No later than three business days after the Court enters the Bar Date

Order, the Debtor shall cause a written notice of the Bar Dates, substantially in the

form attached hereto as Exhibit B (the “Bar Date Notice”), and a Proof of Claim

Form (together, the “Bar Date Package”) to be served via email or first class mail

to the following entities:


                   a.        the U.S. Trustee;
                   b.        counsel to the Committee of Unsecured Creditors;

                   c.        counsel to UMB Bank, N.A. as the Bond Trustee;

                   d.        all parties to litigation with the Debtor;
                   e.        the entities creditors and other known holders of claims against
                             the Debtor as of the date of entry of the Bar Date Order, including
                             all entities listed in Schedules D, E, and F, as holding claims
                             against the Debtor;




120951.000002 4814-9498-7736.1                        7
 20-51066-mar            Doc 241     Filed 01/22/21       Entered 01/22/21 10:39:08   Page 7 of 26
                   f.        all entities that have requested notice of the proceedings in this
                             Chapter 11 Case pursuant to Bankruptcy Rule 2002 as of the date
                             of the Bar Date Order; and

                   g.        any other individuals/entities identified on the Debtor’s Special
                             Service List.
          11.       The Debtor shall mail notice of the Bar Date Notice only to their known

creditors, and such mailing shall be made to the last known mailing address for

each such creditor, as reflected in the Debtor’s books and records at such time.

          12.       The Debtor shall provide known creditors identified on Debtor’s

Schedules D, E, and F with a personalized Proof of Claim Form, which will set forth

creditor’s name and the amount of the scheduled claim, if any.

          13.       Each creditor shall have an opportunity to inspect the Proof of Claim

Form provided by the Debtor and correct any information that is missing, incorrect,

or incomplete.

          14.       After the initial mailing of the Bar Date Packages, the Debtor may, in

its discretion, make supplemental mailings of notices or packages, including in the

event that: (a) notices are returned by the post office with forwarding addresses; (b)

certain parties acting on behalf of parties in interest decline to pass along notices to

these parties and, instead, return their names and addresses to the Debtor for direct

mailing, and (c) additional potential claimants become known after the initial

mailing of the Bar Date Package.                     In this regard, the Debtor may make

supplemental mailings of the Bar Date Package in these and similar circumstances


120951.000002 4814-9498-7736.1                       8
 20-51066-mar            Doc 241    Filed 01/22/21       Entered 01/22/21 10:39:08   Page 8 of 26
at any time up to 21 days in advance of the Bar Date, with any such mailings being

deemed timely and the Bar Date being applicable to the recipient creditors.

V.       Consequences of Failure to File a Proof of Claim.

          15.       Any entity who is required, but fails to file a Proof of Claim in

accordance with the Bar Date Order on or before the applicable Bar Date may be

forever barred, estopped, and enjoined from asserting such claim against the Debtor

(or filing a Proof of Claim with respect thereto), and the Debtor and its property may

be forever discharged from any and all indebtedness or liability with respect to or

arising from such claim. Without limiting the foregoing sentence, any creditor

asserting a claim entitled to priority pursuant to section 503(b)(9) of the Bankruptcy

Code that fails to file a proof of claim in accordance with this Bar Date Order shall

not be entitled to any priority treatment on account of such claim pursuant to section

503(b)(9) of the Bankruptcy Code, regardless of whether such claim is identified on

the Schedules as not contingent, not disputed, and not liquidated.

          16.       Any such entity who is required, but fails to file a Proof of Claim in

accordance with the Bar Date Order on or before the applicable Bar Date may be

prohibited from voting to accept or reject any chapter 11 plan filed in this Chapter

11 Case, participating in any distribution in this Chapter 11 Case on account of

such claim, or receiving further notices regarding such claim.




120951.000002 4814-9498-7736.1                      9
 20-51066-mar            Doc 241   Filed 01/22/21       Entered 01/22/21 10:39:08   Page 9 of 26
VI.      Miscellaneous.

          17.       Notice of the Bar Dates as set forth in this order and in the manner set

forth herein (including, but not limited to, the Bar Date Notice, and any

supplemental notices that the Debtor may send from time to time) constitutes

adequate and sufficient notice of each of the Bar Dates and satisfies the

requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Bankruptcy

Local Rules.

          18.       The terms and conditions of this Bar Date Order shall be immediately

effective and enforceable upon entry of the Bar Date Order.

          19.       The Debtor is authorized to take all actions necessary to effectuate the

relief granted in this Bar Date Order in accordance with the Motion.

          20.       This Court retains exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of

this Bar Date Order.




120951.000002 4814-9498-7736.1                     10
20-51066-mar            Doc 241   Filed 01/22/21    Entered 01/22/21 10:39:08   Page 10 of 26
                                  EXHIBIT A




20-51066-mar   Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08   Page 11 of 26
                                      Your claim can be filed electronically on KCC’s website at https://epoc.kccllc.net/HFV.

                                                             [ID: ]                 [PIN]
   Fill in this information to identify the case:


   Debtor                             Henry Ford Village, Inc.

   United States Bankruptcy Court for the Eastern District of Michigan


   Case number                        20-51066

                                                                                                 [Schedule Note]
Official Form 410
Proof of Claim                                                                                                                                                               04/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Other than a claim under
11 U.S.C. § 503(b)(9), this form should not be used to make a claim for an administrative expense arising after the commencement of the case.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies or any documents
that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages,
and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an
attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed.

   Part 1:
              Identify the Claim

  1. Who is the current
     creditor?                      [Creditor Name]
                                    Name of the current creditor (the person or entity to be paid for this claim)

                                    Other names the creditor used with the debtor

                                           No
  2. Has this claim been                   Yes.     From whom?
     acquired from
     someone else?

  3. Where should                   Where should notices to the creditor be sent?                                   Where should payments to the creditor be sent? (if
     notices and                                                                                                    different)
     payments to the
     creditor be sent?              [Creditor Name and Address]
                                    Name                                                                            Name

      Federal Rule of                                                                                               Number          Street
                                    Number          Street
      Bankruptcy Procedure
      (FRBP) 2002(g)
                                    City                                State                 ZIP Code              City                                State                ZIP Code


                                    Country                                                                         Country

                                    Contact phone                                                                   Contact phone

                                    Contact email                                                                   Contact email


                                    Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                    ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___ ___

                                           No
  4. Does this claim                       Yes.     Claim number on court claims registry (if known)                                         Filed on
     amend one already                                                                                                                                    MM    /   DD   /   YYYY
     filed?
                                           No
  5. Do you know if                        Yes. Who made the earlier filing?
     anyone else has filed
     a proof of claim for
     this claim?




  Official Form 410                                                              Proof of Claim
             20-51066-mar                  Doc 241           Filed 01/22/21              Entered
                                                                                        page  1            01/22/21 10:39:08                     Page[KCC
                                                                                                                                                       12 of 26
                                                                                                                                                           Barcode]
Part 2:
           Give Information About the Claim as of the Date the Case Was Filed
                                      No
6. Do you have any number             Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ___ ___ ___ ___
   you use to identify the
   debtor?

7. How much is the claim?
                                 $                                            . Does this amount include interest or other charges?
                                                                                      No

                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                          charges required by Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




                                      No
9. Is all or part of the claim        Yes. The claim is secured by a lien on property.
   secured?
                                             Nature of property:
                                                 Real estate: If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of
                                                 Claim Attachment (Official Form 410-A) with this Proof of Claim.
                                                 Motor vehicle
                                                 Other. Describe:



                                             Basis for perfection:
                                             Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                             example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                             has been filed or recorded.)



                                             Value of property:                             $
                                             Amount of the claim that is secured:           $
                                             Amount of the claim that is unsecured:         $                     (The sum of the secured and unsecured
                                                                                                                  amount should match the amount in line 7.)


                                             Amount necessary to cure any default as of the date of the petition:             $


                                             Annual Interest Rate (when case was filed)                %
                                                 Fixed
                                                 Variable

                                      No
10. Is this claim based on a          Yes. Amount necessary to cure any default as of the date of the petition.                   $
    lease?
                                      No
11. Is this claim subject to a        Yes. Identify the property:
    right of setoff?




  Official Form 410                                                   Proof of Claim
                                                                         page 2

          20-51066-mar           Doc 241          Filed 01/22/21             Entered 01/22/21 10:39:08                        Page 13 of 26
                                             No
12. Is all or part of the claim              Yes. Check all that apply:
    entitled to priority under                  Domestic support obligations (including alimony and child support) under
    11 U.S.C. § 507(a)?                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                             Amount entitled to priority

    A claim may be partly                         Up to $3,025* of deposits toward purchase, lease, or rental of property or
    priority and partly                           services for personal, family, or household use. 11 U.S.C. § 507(a)(7).
    nonpriority. For example,                                                                                                                     $
                                                  Wages, salaries, or commissions (up to $13,650*) earned within 180
    in some categories, the                       days before the bankruptcy petition is filed or the debtor’s business ends,
    law limits the amount                         whichever is earlier. 11 U.S.C. § 507(a)(4).                                                    $
    entitled to priority.                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).
                                                  Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).
                                                  Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                               $


                                                                                                                                                  $

                                                                                                                                                  $

                                                                                                                                                  $
                                             * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.
                                             No
13. Is all or part of the claim              Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
    pursuant to 11 U.S.C.                    days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
    § 503(b)(9)?                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.
                                             $


Part 3:
           Sign Below

The person completing this        Check the appropriate box:
proof of claim must sign              I am the creditor.
and date it.                          I am the creditor’s attorney or authorized agent.
FRBP 9011(b).                         I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
                                      I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
If you file this claim
electronically,         FRBP
5005(a)(2) authorizes courts      I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating the
to establish local rules          amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
specifying what a signature is.   I have examined the information in this Proof of Claim and have reasonable belief that the information is true and correct.
A person who files a              I declare under penalty of perjury that the foregoing is true and correct.
fraudulent claim could be
fined up to $500,000,
imprisoned for up to 5            Executed on date
                                                                 MM / DD / YYYY
years, or both.
18 U.S.C. §§ 152, 157, and
3571.
                                          Signature


                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                              Middle name                            Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.


                                  Address
                                                          Number              Street


                                                          City                                               State                      ZIP Code              Country

                                  Contact phone                                                                                 Email




Official Form 410                                                           Proof of Claim
                                                                               page 3
          20-51066-mar            Doc 241               Filed 01/22/21                 Entered 01/22/21 10:39:08                              Page 14 of 26
Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                                  04/19


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors do
not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.

      A person who files a fraudulent claim could be fined up to   PLEASE SEND COMPLETED PROOF(S) OF CLAIM
      $500,000, imprisoned for up to 5 years, or both.
                                                                   TO:
      18 U.S.C. §§ 152, 157 and 3571
                                                                   Henry Ford Village Claims Processing Center
                                                                   c/o KCC
                                                                   222 N. Pacific Coast Hwy., Ste. 300
 How to fill out this form                                         El Segundo, CA 90245

      Fill in all of the information about the claim as of the
      date the case was filed.                                     Alternatively, your claim can be filed electronically on KCC’s
                                                                   website at https://epoc.kccllc.net/HFV.

      Fill in the caption at the top of the form
                                                                       A Proof of Claim form and any attached documents
                                                                       must show only the last 4 digits of any social security
      If the claim has been acquired from someone else,                number, individual’s tax identification number, or
                                                                       financial account number, and only the year of any
      then state the identity of the last party who owned
                                                                       person’s date of birth. See Bankruptcy Rule 9037.
      the claim or was the holder of the claim and who
      transferred it to you before the initial claim was filed.

                                                                       For a minor child, fill in only the child’s initials and the
      Attach any supporting documents to this form.                    full name and address of the child’s parent or guardian.
                                                                       For example, write A.B., a minor child (John Doe, parent, 123
      Attach redacted copies of any documents that show that
                                                                       Main St., City, State). See Bankruptcy Rule 9037.
      the debt exists, a lien secures the debt, or both. (See
      the definition of redaction on the next page.)
      Also attach redacted copies of any documents that show
      perfection of any security interest or any assignments or    Confirmation that the claim has been filed
      transfers of the debt. In addition to the documents, a
      summary may be added. Federal Rule of Bankruptcy             To receive confirmation that the claim has been filed, either
      Procedure (called “Bankruptcy Rule”) 3001(c) and (d).        enclose a stamped self-addressed envelope and a copy of this
                                                                   form or you may view a list of filed claims in this case by
                                                                   visiting the Claims and Noticing and Agent’s website at
      Do not attach original documents because                     http://www.kccllc.net/HFV.
      attachments may be destroyed after scanning.
                                                                   Understand the terms used in this form
      If the claim is based on delivery health care goods          Administrative expense: Generally, an expense that arises
      or services, do not disclose confidential health care        after a bankruptcy case is filed in connection with operating,
      information. Leave out or redact confidential                liquidating, or distributing that bankruptcy estate.
      information both in the claim and in the attached            11 U.S.C. § 503
      documents.


                                                                   Claim: A creditor’s right to receive payment for a debt that the
                                                                   debtor owed on the date the debtor filed for bankruptcy. 11
                                                                   U.S.C. §101 (5). A claim may be secured or unsecured.




          20-51066-mar           Doc 241         Filed 01/22/21    Entered 01/22/21 10:39:08             Page 15 of 26
Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising         Secured claim under 11 U.S.C. §506(a): A claim backed by a
from the value of any goods received by the Debtor within       lien on particular property of the debtor. A claim is secured to
20 days before the date of commencement of the above case,      the extent that a creditor has the right to be paid from the
in which the goods have been sold to the Debtor in the          property before other creditors are paid. The amount of a
ordinary course of the Debtor’s business.          Attach       secured claim usually cannot be more than the value of the
documentation supporting such claim.                            particular property on which the creditor has a lien. Any
                                                                amount owed to a creditor that is more than the value of the
                                                                property normally may be an unsecured claim. But exceptions
Creditor: A person, corporation, or other entity to whom the    exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor owes a debt that was incurred on or before the date      sentence of 1325(a).
the debtor filed for bankruptcy. 11 U.S.C. §101 (10).           Examples of liens on property include a mortgage on real estate
                                                                a security interest in a car. A lien may be voluntarily granted
                                                                by the debtor or may be obtained through a court proceeding. In
Debtor: A person, corporation, or other entity to who is in     states, a court judgment may be a lien.
bankruptcy. Use the debtor’s name and case number as
shown in the bankruptcy notice you received.
11 U.S.C. §101 (13).                                            Setoff: Occurs when a creditor pays itself with money
                                                                belonging to the debtor that it is holding, or by canceling a debt
                                                                it owes to the debtor.
Evidence of perfection: Evidence of perfection of a
security interest may include documents showing that a
security interest has been filed or recorded, such as a
                                                                Uniform claim identifier: An optional 24-character identifier
mortgage, lien, certificate of title, or financing statement.
                                                                that some creditors use to facilitate electronic payment.


Information that is entitled to privacy: A Proof of Claim
                                                                Unsecured claim: A claim that does not meet the requirements
form and any attached documents must show only the last 4       of a secured claim. A claim may be unsecured in part to the
digits of any social security number, an individual’s tax       extent that the amount of the claim is more than the value of
identification number, or a financial account number, only
                                                                the property on which a creditor has a lien.
the initials of a minor’s name, and only the year of any
person’s date of birth. If a claim is based on delivering
health care goods or services, limit the disclosure of the
goods or services to avoid embarrassment or disclosure of       Offers to purchase a claim
confidential health care information. You may later be          Certain entities purchase claims for an amount that is less than
required to give more information if the trustee or someone     the face value of the claims. These entities may contact
else in interest objects to the claim.                          creditors offering to purchase their claims. Some written
                                                                communications from these entities may easily be confused
                                                                with official court documentation or communications from the
Priority claim: A claim within a category of unsecured          debtor. These entities do not represent the bankruptcy court, the
claims that is entitled to priority under 11 U.S.C. §507(a).    bankruptcy trustee, or the debtor. A creditor has no obligation
These claims are paid from the available money or property      to sell its claim. However, if a creditor decides to sell its claim,
in a bankruptcy case before other unsecured claims are paid.    any transfer of that claim is subject to Bankruptcy Rule
Common priority unsecured claims include alimony, child         3001(e), any provisions of the Bankruptcy Code (11 U.S.C. §
support, taxes, and certain unpaid wages.                       101 et seq.) that apply, and any orders of the bankruptcy court
                                                                that apply.

Proof of claim: A form that shows the amount of debt the
debtor owed to a creditor on the date of the bankruptcy
filing. The form must be filed in the district where the case
is pending.


Redaction of information: Masking, editing out, or
deleting certain information to protect privacy. Filers must
redact or leave out information entitled to privacy on the
Proof of Claim form and any attached documents.

Do not file these instructions with your form.



        20-51066-mar          Doc 241        Filed 01/22/21     Entered 01/22/21 10:39:08               Page 16 of 26
                                           EXHIBIT B




120951.000002 4814-9498-7736.1
20-51066-mar            Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08   Page 17 of 26
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                 Case No. 20-51066-MAR

HENRY FORD VILLAGE, INC.,                              Chapter 11

     Debtor.                      Honorable Mark A. Randon
________________________________/

  NOTICE OF DEADLINES FOR THE FILING OF PROOFS OF CLAIMS,
      INCLUDING REQUESTS FOR PAYMENT PURSUANT TO
          SECTION 503(b)(9) OF THE BANKRUPTCY CODE

TO: ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS
    AGAINST THE DEBTOR HENRY FORD VILLAGE, INC.

       PLEASE TAKE NOTICE that on October 28, 2020, (the “Petition Date”), the
above-captioned debtor and debtor in possession Henry Ford Village, Inc. (the
“Debtor”) filed voluntary petitions for relief under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”). Bankruptcy Code sections 1107(a) and 1108
authorize the Debtor to hold and manage its assets as a debtor in possession.

       On [______], the Court entered an order (the “Bar Date Order”) establishing
certain dates by which parties holding prepetition claims against the Debtor must
file proofs of claim, including requests for payment pursuant to section 503(b)(9) of
the Bankruptcy Code (“Proofs of Claim”).

       For your convenience, enclosed with this notice (this “Notice”) is a Proof of
Claim Form, which identifies on its face the amount of your claim(s), if any, listed
in the Debtor’s schedules of assets and liabilities filed in this bankruptcy case
(the “Schedules”).
       As used in this Notice, the term “entity” has the meaning given to it in section
101(15) of the Bankruptcy Code and includes all persons, estates, trusts,
governmental units, and the Office of the United States Trustee for the Eastern
District of Michigan. In addition, the terms “persons” and “governmental units” are
defined in sections 101(41) and 101(27) of the Bankruptcy Code, respectively.


                                                   1
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08   Page 18 of 26
      As used in this Notice, the term “claim” means, as to or against the Debtor and
in accordance with section 101(5) of the Bankruptcy Code: (a) any right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured; or (b) any right to an equitable remedy for breach of performance, if such
breach gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured.
I.        THE BAR DATES.
     The Bar Date Order establishes the following bar dates for filing Proofs of
Claim in this chapter 11 bankruptcy case (collectively, the “Bar Dates”):
          a.        Claims Bar Date. Except as expressly set forth in this Notice, all
                    entities (except governmental units) holding claims against the Debtor
                    that arose or are deemed to have arisen prior to the commencement of
                    this case on the Petition Date, including requests for payment pursuant
                    to section 503(b)(9), are required to file Proofs of Claim by
                    April 22, 2021, at 5:00 p.m., prevailing Eastern Time. Except as
                    expressly set forth in this Notice, the Claims Bar Date applies to all
                    types of claims against the Debtor that arose prior to the Petition Date,
                    including secured claims, unsecured priority claims, and unsecured
                    non-priority claims.
          b.        Governmental Bar Date. All governmental units holding claims
                    against the Debtor that arose or are deemed to have arisen prior to the
                    commencement of this case on the Petition Date are required to file
                    proofs of claim by September 7, 2021, at 5:00 p.m., prevailing
                    Eastern Time. The Governmental Bar Date applies to all
                    governmental units holding claims against the Debtor (whether
                    secured, unsecured priority, or unsecured non-priority) that arose prior
                    to the Petition Date, including governmental units with claims against
                    the Debtor for unpaid taxes, whether such claims arise from
                    prepetition tax years or periods or prepetition transactions to which
                    the Debtor was a party.
          c.        Amended Schedules Bar Date. If, subsequent to the date of this
                    Notice, the Debtor amends or supplements its Schedules to reduce the
                    undisputed, noncontingent, and liquidated amount of a claim listed in
                    the Schedules, to change the nature or classification of a claim against

                                                   2
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08   Page 19 of 26
                    the Debtor reflected in the Schedules, or to add a new claim to the
                    Schedules, the affected creditor is required to file a Proof of Claim or
                    amend any previously filed Proof of Claim in respect of the amended
                    scheduled claim by the later of (a) the Claims Bar Date or the
                    Governmental Bar Date, as applicable, and (b) 5:00 p.m., prevailing
                    Central time, on the date that is 30 days after the date that on which
                    the Debtor mailed notice of the amendment to the Schedules (or
                    another time period as may be fixed by the Court).

II.      WHO MUST FILE A PROOF OF CLAIM.

      Except as otherwise set forth herein, the following entities, including
individuals, holding claims against the Debtor that arose (or that are deemed to
have arisen) prior to the Petition Date must file Proofs of Claim on or before the
Claims Bar Date, Governmental Bar Date, or any other Bar Date set forth in the
Bar Date Order, as applicable:

                   a.        any entity, including any person, whose claim against the Debtor
                             is not listed in the applicable Debtor’s Schedules;

                   b.        any entity, including any person, whose claim is listed as
                             “contingent,” “unliquidated,” or “disputed” in the Debtor’s
                             Schedules;
                   c.        any entity, including any person, who believes that its/his/her
                             claim is improperly classified in the Debtor’s Schedules or is
                             listed with an incorrect amount and who desires to have
                             its/his/her claim allowed in a different classification or amount
                             other than that identified in the Debtor’s Schedules; or

                   d.        any entity, including any person, who believes that its/his/her
                             claim against the Debtor is or may be an administrative expense
                             pursuant to section 503(b)(9) of the Bankruptcy Code.




                                                     3
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241     Filed 01/22/21   Entered 01/22/21 10:39:08   Page 20 of 26
III. PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM.

      Certain parties are not required to file Proofs of Claim. The Court may,
however, enter one or more separate orders at a later time requiring creditors to file
Proofs of Claim for some kinds of the following claims and setting related
deadlines. If the Court does enter such an order, you will receive notice of it. The
following entities holding claims that would otherwise be subject to the Bar Dates
need not file Proofs of Claim:

                   a.        any entity, including any person, who already has filed a signed
                             Proof of Claim against the Debtor with the clerk of the court or
                             with KCC in a form substantially similar to Official Form 410;

                   b.        any entity, including any person, whose claim is listed on the
                             Schedules if: (i) the claim is not scheduled by the Debtor as
                             “disputed,” “contingent,” or “unliquidated”; and (ii) such
                             entity/person agrees with the amount, nature, and priority of the
                             claim as set forth in the Debtor’s Schedules;

                   c.        any entity, including any person, whose claim has previously
                             been allowed by a final order of the Court, including any claim
                             allowed pursuant to any order entered by this Court authorizing
                             the use of cash collateral;

                   d.        any entity who is a party to executory contracts and unexpired
                             leases with the Debtor as of the Petition Date, including those
                             identified on the Debtor’s Schedule G, including Current
                             Residents of the Debtor as of the Petition Date; and

                   e.        any entity, including any person, holding a claim allowable under
                             sections 503(b) and 507(a)(2) of the Bankruptcy Code as an
                             expense of administration incurred in the ordinary course;
                             provided that any entity asserting a claim entitled to priority
                             under section 503(b)(9) of the Bankruptcy Code must assert such
                             claims by filing a request for payment or a Proof of Claim on or
                             prior to the Claims Bar Date.




                                                     4
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241     Filed 01/22/21   Entered 01/22/21 10:39:08   Page 21 of 26
IV.       INSTRUCTIONS FOR FILING PROOFS OF CLAIM.

       The following requirements shall apply with respect to filing and preparing
each Proof of Claim:

                   a.     Contents. Each Proof of Claim must: (i) be legible; (ii) include a
                          claim amount denominated in United States dollars; (iii) conform
                          substantially with the Proof of Claim Form provided by the
                          Debtor or Official Form 410; and (iv) be signed by the claimant
                          or by an authorized agent or legal representative of the claimant
                          on behalf of the claimant, whether such signature is an electronic
                          signature or is ink.

                   b.     Section 503(b)(9) Claim. Any Proof of Claim asserting a claim
                          entitled to priority under section 503(b)(9) of the Bankruptcy
                          Code must also: (i) include the value of the goods delivered to and
                          received by the Debtor in the 20 days prior to the Petition Date;
                          (ii) attach any documentation identifying the particular invoices
                          for which the 503(b)(9) claim is being asserted; and (iii) attach
                          documentation of any reclamation demand made to the Debtor
                          under section 546(c) of the Bankruptcy Code (if applicable).

                   c.     Electronic Signatures Permitted. Proofs of Claim signed
                          electronically by the claimant or an authorized agent or legal
                          representative of the claimant shall be deemed acceptable for
                          purposes of claims administration. Copies of Proofs of Claim or
                          Proofs of Claim sent by facsimile or electronic mail will not be
                          accepted; however, Proofs of Claims may be submitted
                          electronically    through    the    interface    available    at
                          http://www.kccllc.net/hfv.

                   d.     Supporting Documentation. Each Proof of Claim must include
                          supporting documentation in accordance with Bankruptcy Rules
                          3001(c) and 3001(d).

                   e.     Timely Service. Each Proof of Claim must be filed, including
                          supporting documentation, and actually received by Kurtzman
                          Carson Consultants LLC (“KCC”) by either (a) electronic
                          submission      through      the     interface     available    at
                          http://www.kccllc.net/hfv or (b) non-electronic means, such as
                          U.S. Mail or other hand delivery system, to the following address:

                                                   5
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08   Page 22 of 26
                                           Henry Ford Village, Inc.
                                          Claims Processing Center
                                   c/o Kurtzman Carson Consultants LLC
                                    222 N. Pacific Coast Hwy., Suite 300
                                        El Segundo, California 90245

                            PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                            ELECTRONIC MAIL WILL NOT BE ACCEPTED.

                   f. Receipt of Service. Claimants wishing to receive acknowledgment
                      that their Proofs of Claim were received by KCC must submit (i) a
                      copy of the Proof of Claim Form (in addition to the original Proof
                      of Claim Form sent to KCC) and (ii) a self-addressed, stamped
                      envelope.

V.       CONSEQUENCES OF FAILING TO TIMELY FILE YOUR PROOF
         OF CLAIM.
       Pursuant to the Bar Date Order and in accordance with Bankruptcy Rule
3003(c)(2), if you or any party or entity who is required, but fails, to file a Proof of
Claim in accordance with the Bar Date order on or before the applicable Bar Date,
please be advised that:

                   a.        YOU MAY BE FOREVER BARRED, ESTOPPED, AND
                             ENJOINED FROM ASSERTING SUCH CLAIM AGAINST
                             THE DEBTOR (OR FILING A PROOF OF CLAIM WITH
                             RESPECT THERETO);

                   b.        THE DEBTOR AND ITS PROPERTY MAY BE FOREVER
                             DISCHARGED FROM ANY AND ALL INDEBTEDNESS
                             OR LIABILITY WITH RESPECT TO OR ARISING FROM
                             SUCH CLAIM;
                   c.        YOU MAY NOT RECEIVE ANY DISTRIBUTION IN THIS
                             CHAPTER 11 CASE ON ACCOUNT OF THE CLAIM; AND
                   d.        YOU MAY NOT BE PERMITTED TO VOTE ON ANY
                             PLAN OR PLANS OF REORGANIZATION FOR THE
                             DEBTOR ON ACCOUNT OF THE BARRED CLAIM OR
                             RECEIVE FURTHER NOTICES REGARDING SUCH
                             CLAIM.



                                                   6
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08   Page 23 of 26
VI.      RESERVATION OF RIGHTS.

        Nothing contained in this Notice is intended to or should be construed as a
waiver of the Debtor’s right to: (a) dispute or assert offsets or defenses against any
filed claim or any claim listed or reflected in the Schedules as to the nature, amount,
liability, or classification thereof; (b) subsequently designate any scheduled claim
as disputed, contingent, or unliquidated; and (c) otherwise amend or supplement
the Schedules.
VII. THE DEBTOR’S SCHEDULES AND ACCESS THERETO.
      You may be listed as the holder of a claim against the Debtor in the Debtor’s
Schedules. To determine if and how you are listed on the Schedules, please refer to
the descriptions set forth on the enclosed Proof of Claim Form regarding the
amount of your claim(s).

       If you rely on the Debtor’s Schedules, it is your responsibility to determine
that the claim is accurately listed in the Schedules. However, you may rely on the
enclosed Proof of Claim Form, which sets forth the amount of your claim (if any)
as scheduled.

      As described above, if you agree with the nature, amount, and status of your
claim as listed in the Debtor’s Schedules, and if you agree with the amount set forth
in the enclosed Proof of Claim Form, and if your claim is not described as
“disputed,” “contingent,” or “unliquidated,” you need not file a proof of claim.
Otherwise, if you decide to file a proof of claim, you must do so before the
applicable Bar Date in accordance with the procedures set forth in this Notice.

VIII. ADDITIONAL INFORMATION.
      Copies of the Debtor’s Schedules, the Bar Date Order, the Bar Date Order,
and certain other pleadings, orders, and notices, and other information regarding
this Chapter 11 bankruptcy case are available for inspection free of charge on the
Debtor’s website at http://www.kccllc.net/hfv.
      If you require additional information regarding the filing of a proof of claim,
you may contact the Debtor’s agent, KCC at: (866) 476-0898 (U.S./Canada) or
(781) 575-2114 (International).




                                                   7
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08   Page 24 of 26
 A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTOR SHOULD
    CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT
   COVERED BY THIS NOTICE, SUCH AS WHETHER THE HOLDER
              SHOULD FILE A PROOF OF CLAIM.


 Dated: [_________, 202_]                              Respectfully submitted,

                                                       DYKEMA GOSSETT PLLC

                                                   By: DRAFT
                                                      Sheryl L. Toby (P39114)
                                                      Jong-Ju Chang (P70584)
                                                      39577 Woodward Avenue, Suite 300
                                                      Bloomfield Hills, Michigan 48304
                                                      (248) 203-0700 / Fax (248) 203-0763
                                                      SToby@dykema.com
                                                      JChang@dykema.com

                                                         and

                                                         Patrick L. Huffstickler
                                                         Texas Bar No. 10199250
                                                         Danielle N. Rushing
                                                         Texas Bar No. 24086961
                                                         112 East Pecan Street, Suite 1800
                                                         San Antonio, Texas 78205
                                                         (210) 554-5500 / Fax (210) 226-8395
                                                         PHuffstickler@dykema.com
                                                         DRushing@dykema.com

                                                        COUNSEL FOR DEBTOR AND
                                                        DEBTOR-IN-POSSESSION




                                                   8
120951.000002 4847-6667-9766.1
20-51066-mar            Doc 241   Filed 01/22/21   Entered 01/22/21 10:39:08     Page 25 of 26
Signed on January 22, 2021




20-51066-mar    Doc 241      Filed 01/22/21   Entered 01/22/21 10:39:08   Page 26 of 26
